Title: From Thomas Jefferson to Thomas Mann Randolph, 9 October 1804
From: Jefferson, Thomas
To: Randolph, Thomas Mann


               
                  
                     Th:J. to TMR.
                  
                  Washington Oct. 9. 04.
               
               I have but a single moment to announce to you the death of Trist at N. Orleans. one letter brought us news of his extreme illness, and another, by the same post, of his death. the situation of his family is to be deplored indeed; and I am afraid they will expect what the public mind will not admit. God bless you all.
            